DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Killian on 07/18/2022.

The application has been amended as follows: 

Claim 24 has been amended to recite:
24.	(Currently Amended) The mobile, graphite-moderated fission reactor according to claim [[9]] 22, wherein an amount of the rotational offset of the control rod flow annulus features is half the angular separation of the control rod flow annulus features.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: US Patent No. 3,212,987 (“Mason”) in view of US Publication No. 2016/0049210 (“Filippone”), US Patent No. 3,257,288 (“Boudouresques”), and US Patent No. 3,930,941 (“Meerwald”) is the closest prior art the claimed invention. Although Boudouresques teaches (see Figs. 1-2) fuel rod flow rod annulus features (24, 34, 36, 38) attached to an inner surface of a channel cladding (30), Boudouresques does not teach the features at longitudinally separated locations are rotational offset relative to the features at an adjacent longitudinally separated location. Further, while Meerwald shows fuel rod flow annulus features that are rotationally offset, Meerwald teaches these features are attached to an outer surface of the fuel rod and there is no motivation to combine these references to arrive at the arrangement of fuel rod flow annulus features recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646